Case: 15-50436      Document: 00513285124         Page: 1    Date Filed: 11/24/2015




           IN THE UNITED STATES COURT OF APPEALS
                    FOR THE FIFTH CIRCUIT


                                    No. 15-50436
                                  Summary Calendar
                                                                         United States Court of Appeals
                                                                                  Fifth Circuit

                                                                                FILED
                                                                        November 24, 2015
UNITED STATES OF AMERICA,
                                                                           Lyle W. Cayce
                                                                                Clerk
                                                 Plaintiff-Appellee

v.

HARRY VERNON MOORE, III, also known as Harry Moore,

                                                 Defendant-Appellant


                   Appeal from the United States District Court
                        for the Western District of Texas
                             USDC No. 6:05-CR-48-1


Before CLEMENT, ELROD, and SOUTHWICK, Circuit Judges.
PER CURIAM: *
       Harry Vernon Moore, III, federal prisoner # 36488-180, has moved for
leave to proceed in forma pauperis (IFP) on appeal from the district court’s
denial of his 18 U.S.C. § 3582(c)(2) motion for a sentence reduction based upon
Amendment 782 to the Sentencing Guidelines. By seeking leave to proceed
IFP, Moore is challenging the district court’s certification that his appeal is not




       * Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5TH
CIR. R. 47.5.4.
    Case: 15-50436     Document: 00513285124     Page: 2   Date Filed: 11/24/2015


                                  No. 15-50436

taken in good faith. See Baugh v. Taylor, 117 F.3d 197, 202 (5th Cir. 1997); 28
U.S.C. § 1915(a)(3); FED. R. APP. P. 24(a)(5).
      Moore contends that the district court abused its discretion by denying
his § 3582(c)(2) motion. Because his original sentence was imposed at the low
end of the guidelines range, he maintains, the district court should have
resentenced him at the bottom of the amended guidelines range.             Moore
contends that the district court erred in considering the severity of his criminal
history and the quantity of drugs involved in this offense. He asserts that the
facts of this case are unexceptional, that the Sentencing Commission weighed
the statutory sentencing factors, and that the district court abused its
discretion in substituting its own judgment by re-weighing those factors.
      The district court recognized that Moore was eligible for a sentence
reduction, and it found correctly that Moore’s original sentence was within his
new guidelines range. See Dillon v. United States, 560 U.S. 817, 826-27 (2010).
The district court denied Moore’s motion as a matter of discretion, referring
specifically to the 18 U.S.C. § 3553(a) sentencing factors of the nature and
circumstances of the offense, the need to promote respect for the law, and the
need to provide adequate deterrence. Moore has not shown that the district
court abused its discretion by denying him a sentence reduction. See United
States v. Whitebird, 55 F.3d 1007, 1010 (5th Cir. 1995).
      Moore’s appeal does not present a nonfrivolous issue. See Howard v.
King, 707 F.2d 215, 220 (5th Cir. 1983). Accordingly, his motion for leave to
proceed IFP is DENIED, and the appeal is DISMISSED as frivolous. See
Baugh, 117 F.3d at 202 & n.24; 5TH CIR. R. 42.2.




                                        2